El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
*443El Inspector de Sanidad del Distrito del Dorado, for-muló denuncia contra Antonio Pérez Enriquez por infrac-ción al artículo 41 del Reglamento No. 7 de Sanidad, apro-bado el 25 de septiembre de 1912, cometida como sigue:
“Que en los primeros días de mayo de 1931, y en la calle Muñoz Rivera de Toa Baja, P. R., dentro del Distrito Judicial Municipal de Toa Alta, P. R., que forma parte del Distrito Judicial de Baya-món, P. R., el'referido acusado Antonio Pérez Enriquez, siendo un plomero autorizado, voluntaria y maliciosamente violó lo dispuesto en el Art. 41 del Reglamento de Sanidad No. 7 aprobado en 25 de septiembre de 1912 porque conectó conjuntamente al alcantarillado las instalaciones de plomerías de dos casas propiedad de Ceferino Huertas radicadas en la Calle Luis Muñoz Rivera en Toa Baja, P. R., en vez de por separado según se dispone en el Reglamento mencio-nado. ’ ’
Condenado el acusado en la corte municipal, apeló para ante la corte de distrito. Celebrado un nuevo juicio y prac-ticada una inspección ocular por el juez, volvió a ser conde-nado, imponiéndosele una multa de cinco dólares. No con-forme, apeló. '
Su alegato no contiene un señalamiento de errores, pero leyéndolo se concluye fácilmente que lo que sostiene es que la denuncia no le imputa la comisión de un delito público, primero, porque el artículo 41 del Reglamento No. 7 de Sanidad es meramente directivo y su infracción no está castigada por el mismo, y segundo, porque en el caso de que alguien fuera responsable de la infracción, lo sería el dueño de las casas y no él, simple plomero para quien el propio reglamento señala penas que se imponen administrativamente:
No existe en este caso pliego de excepciones, exposición, o transcripción de evidencia. Conocemos la denuncia. La sección 41 cuya infracción se persigue, dice: ,
“Art. 41. — Instalaciones.—La plomería y el drenaje de todo edi-ficio se conectará por separado independientemente con el alcanta-rillado o cloaca pública cuando ésta existiere, y en su defecto’con un. pozo séptico o sumidero. Cuando no liubiere alcantarilla en la *444calle y fuere necesario construir una alcantarilla particular para co-nectarla con la de otra calle, se someterán los planos de dicho tra-bajo al Director de Sanidad para su aprobación.”
Creemos que basta un mero examen de esa sección para resolver en contrario la primera cuestión que suscita el ape-lante. Disponiendo como dispone que la plomería y el dre-naje de todo edificio se conectará por separado con el al-cantarillado público, el conectar conjuntamente con dicho al-cantarillado las instalaciones de dos casas, la infringe cla-ramente.
Examinemos la segunda cuestión. Es cierto que el artículo 15 del reglamento dispone que a los maestros y ofi-ciales plomeros que violaren el Reglamento o que efectua-ren trabajos que no estuvieren de acuerdo con los planos presentados, se les suspenderá su licencia, pero ello no quiere decir que estén exentos de la pena que para las vio-laciones reglamentarias en general fija el estatuto. Si un dueño de dos casas ordena que se haga una sola conexión, infringe la sección 41, y también la infringe el plomero que realiza el trabajo, pudiendo su actuación ser castigada im-poniéndosele por el tribunal competente la penalidad que proceda con arreglo a ley y suspendiéndosele administrati-vamente su licencia de acuerdo con la sección 15 del Regla-mento.
En cuanto a si el Reglamento tiene o no fuerza obligatoria, bastará referirnos al artículo 14 de la Ley de Sanidad, sección 977, Comp. 1911, que en lo pertinente dice: “La Junta Insular de Sanidad deberá dictar los reglamentos y disposiciones sanitarios aplicables a todos los municipios de Puerto Rico, con el fin de prevenir y suprimir . . . •e intervenir en cualquier otro servicio que afectare la salud pública, cómo . . . construcción de edificios en la población, ventilación, drenaje e instalaciones sanitarias . . .”, al artículo 32 de dicha ley, sección 995, Comp. 1911, que prescribe: “Toda persona que infrinja las disposiciones de los reglamentos de sanidad puestos en vigor por el director de *445sanidad de acuerdo con esta ley, y aprobados conforme se-dispone en el artículo 9 de la misma, será castigada con multa que no será menor de un dollar ni mayor de cien dollars, o con prisión desde uno a treinta días, o con ambas pe-nas a discreción del tribunal.”, y a la jurisprudencia esta-blecida en los casos de El Pueblo v. Ortiz, 29 D.P.R. 424, y El Pueblo v. Neagle, 21 D.P.R. 356. En el último se dijo:
“En el caso de United States v. Grimaud, 220 U. S. 506, una ley del Congreso reservó ciertos terrenos forestales y dispuso que el Se-cretario de Agricultura debería dictar aquellas reglas y reglamentos y debería establecer el servicio necesario para asegurar los fines de tal reserva, cuales son el reglamentar su disfrute y posesión y el im-pedir la destrucción de los bosques. La infracción de cualquiera de las reglas establecidas por el Secretario de Agricultura constituía un delito. Al declarar que tal ley era constitucional la corte dijo:
“ ‘ (P. 517.) Desde el principio del gobierno varias leyes ban sido aprobadas confiriendo a funcionarios ejecutivos el poder de dic-tar regias y reglamentos, no para el régimen de sus departamentos, sino para hacer cumplir las leyes vigentes. Ninguna de estas leyes podían conferir poder legislativo. Pero cuando el Congreso legis-laba y expresaba su voluntad, podía dar a aquellos que habían de actuar bajo tales preceptos, el poder para establecer los detalles me-diante la promulgación de regias y reglamentos administrativos, cuya infracción podía ser castigada con multa o prisión fijada por el Con-greso, o con penas fijadas por el Congreso, o calculadas por el daño-causado’.”

Debe declararse sin lugar el recurso y confirmarse la-sentencia apelada.

El Juez Asociado Señor Wolf disintió.*